Citation Nr: 0309593	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-028A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a residuals of left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had had numerous periods of active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
in the Army National Guard from November 1985, and was 
medically retired therefrom in September 1999.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2001 
rating decision of the Roanoke, Virginia Regional Office (RO) 
that denied service connection for residuals of left shoulder 
injury.


REMAND

A review of the record reflects that the veteran stepped in a 
hole during a period of training in September 1997, and 
complained of pain in various areas of her body, including 
the left shoulder, in a statement after the incident and when 
subsequently treated.  A Medical Board Evaluation Summary 
dated in September 1999 noted history of such injury and 
findings of tenderness of the shoulder on examination.  
However, no diagnosis was rendered at that time.  The 
appellant received treatment for left shoulder disability in 
April 1999 at the Richmond, Virginia VA Medical Center, and 
indicated that she had experienced such symptomatology after 
injury to the left shoulder in September 1997.  

The veteran underwent orthopedic examination for the VA in 
August 2000.  The Board observes, however, that while the 
examiner rendered a medical opinion as to the relationship 
between the currently claimed left shoulder disability and 
the veteran's military training, it is not apparent that the 
claims folder was reviewed at that time, or that any 
diagnostic studies were performed.  The medical opinion did 
not sufficiently take the veteran's September 1999 injury 
into account and is deemed to be conclusory.  The Board thus 
finds that a more comprehensive examination and a medical 
opinion after a review of the clinical record are indicated 
in this instance.  

The fulfillment of the VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In January 2003 the Board informed the veteran of her rights 
under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002).  During the course of this appeal, the 
regulation authorizing the Board to develop evidence or to 
cure a procedural defect was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Accordingly, this case is REMANDED for the following actions:


1.  The appellant should be contacted 
and asked to identify all VA and non-VA 
health care providers who have treated 
her for left shoulder disability from 
September 1997 to the present.  
Complete clinical records should be 
obtained from each health care provider 
the appellant identifies.

2.  All of the veteran's medical 
records from the VA Medical Center in 
Richmond, Virginia dating from May 1999 
should be requested and associated with 
the claims folder.  

3.  After all available records and/or 
responses from the above have been 
received, the veteran should be scheduled 
for an examination by a VA examiner who 
has not seen her previously.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
physician designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's medical history, current 
complaints, and other assertions, etc.  
Any tests and studies, including X-rays, 
deemed indicated by the examiner, should 
be accomplished, and all clinical 
findings should be reported in detail and 
clinically correlated to a specific 
diagnosis.  Based upon review of the 
evidence and physical examination, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any current left shoulder pathology 
had its onset with or is otherwise 
related to the veteran's September 1997 
injury.  All examination findings, along 
with the complete rationale for the 
opinion expressed and conclusion reached 
should be set forth in a printed 
typewritten report.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the examination report does not 
include fully detailed descriptions of 
pathology or adequate responses to the 
specific opinion requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2002). 

5.  The appellant should be given 
adequate notice of the examination, to 
include advising her of the consequences 
of failure to report.  If she fails to 
appear for the examination, this fact 
should be noted in the claims folder and 
a copy of the examination notification 
or refusal to report notice, whichever 
is applicable, should be obtained by the 
RO and associated with the claims 
folder.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002)) are fully complied with and 
satisfied.  Any other development 
deemed indicated by the RO should also 
be accomplished.

7.  Following completion of the 
requested development, the agency of 
original jurisdiction should re-
adjudicate the issue of service 
connection for residuals of left 
shoulder injury.  If the benefit sought 
on appeal is not granted, the appellant 
and her representative should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the claims should be 
returned to the Board for further 
appellate consideration.  .

No action is required of the appellant until she is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




